Filed 5/7/20 by Clerk of Supreme Court

                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                2020 ND 84

In the Interest of F.M.G.
      ----------
Eduardo P. Yabut, MD,                              Petitioner and Appellee
      v.
F.M.G.,                                         Respondent and Appellant

                                No. 20200094

Appeal from the District Court of Stutsman County, Southeast Judicial
District, the Honorable Mark T. Blumer, Judge.

AFFIRMED.

Per Curiam.

Leo A. Ryan, Special Assistant Attorney General, Jamestown, ND, for
petitioner and appellee; submitted on brief.

Andrew Marquart, Fargo, ND, for respondent and appellant; submitted on
brief.
                            Interest of F.M.G.
                              No. 20200094

Per Curiam.

[¶1] F.M.G. appeals from the district court’s continuing treatment order.
F.M.G. argues there is not clear and convincing evidence she is mentally ill
and a person requiring treatment. We summarily affirm under N.D.R.App.P.
35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Jerod E. Tufte
     Lisa Fair McEvers




                                     1